Case 3:14-cv-00591-MEM Document 194 Filed 10/11/18 Page 1 of 26

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 

JAMES L. BROWN AND ALICE
BROWN, individually and on behalf
of all others similarly situated,

 

Plaintiffs,
Case No. 3:14-cv-0591-MEM
V. Hon. Malachy E. Mannion
ACCESS MIDSTREAM
PARTNERS, L.P., et al.,
Defendants.
THE SUESSENBACH FAMILY

LIMITED PARTNERSHIP, JAMES
S. SUESSENBACH, and GINA M.
SUESSENBACH,, individually and
on behalf of all others similarly
situated,

Plaintiffs,
V.

ACCESS MIDSTREAM
PARTNERS, L.P., e¢ al.,

Defendants.

 

Case No. 3:14-cv-01197-MEM
Hon. Malachy E. Mannion

 

DEFENDANT CHESAPEAKE ENERGY CORPORATION’S BRIEF IN
OPPOSITION TO MOTION TO INTERVENE

 
Case 3:14-cv-00591-MEM Document 194 Filed 10/11/18 Page 2 of 26

 

TABLE OF CONTENTS
I. TNTRODUCTION.......cccccessssssssesesesssessssssssssesseecsenesenssesessenesesenensssessgensavenensaeseeeens 1
TL =§«E BACK GROUND ue eecesssesssesesesestseseesnsenenscasseseseseesesesasaesenssaeasasassessensesenennesnenseas 2
TH. =. ARGUMENT .........ccescssscsccssssesesecceessscssscassnsessseseeseasacsenesnsneenecassasanesassoeseneauseeseegeans 4

B. The Proposed Intervenors’ Substantive Attack on the Proposed Settlement Is
Inapposite and Does Not Have Their Motion for Intervention as of Right ......10

C. The Proposed Intervenors Do Not Satisfy the Standard for Permissive
TinterventiOn......ccccccsecccssssssssescesesesssseeesessssescsssssesseseseesssesreneensessnsasassenscsonsssnsaveceoass 16

TV. CONCLUSION ju... eccesecesssseseeessesessscseesessesssseeenssesssesesesenenenenenenerenssassassesaseenenegs 19

 
Case 3:14-cv-00591-MEM Document 194 Filed 10/11/18 Page 3 of 26

 

TABLE OF AUTHORITIES
CASES

Choike v. Slippery Rock Univ. of Pennsylvania of the State Sys. of Higher Educ.,

297 F. App’x 138 (3d Cir. 2008) .....ccesccceeeeretetereessseneeeesessetensesenenseneneeney 5, 6, 7
Demchak Partners Ltd. P’ship v. Chesapeake Appalachia, LLC, No. 3:13-2289,

2014 WL 4955259 (MLD. Pa. Sep. 30, 2014)... seers 4,7, 8, 16, 17, 18, 19
Freeman v. MML Bay State Life Ins. Co., 445 F. App’x 577 (3d Cir. 2011)........ 11
In re Fine Paper Antitrust Litig., 695 F.2d 494 (3d Cir, 1982) cesses 5
Liberty Mut. Ins. Co. v. Treesdale, Inc., 419 F.3d 216 (3d Cir, 2005)... 4,8
Inre Literary Works in Elec. Databases Copyright Litig., 654 F.3d 242

(2d Cir, 2011). eceesescsesssessssesesssesecsssenssesenensnterersessesneneesesseeseseaseeaessaneneasneates 13
Orange County v. Air Cal., 799 F.2d 535 (Oth Cir, 1986)... essere 6, 7
Pa. Prison Soc’y v. Cortes, 622 F.3d 215, 232 (3d Cit. 2010)... sssteesereereeees 16
Inre Prudential Ins. Co. of Am. Sales Practice Litig., 261 F.3d 355

(3d Cir, 2001) veces esessssesssssssesesesesesessersesnensasssseersssessesesssecesssesseseasneneaeasenens 11, 13
Scott v. Bimbo Bakeries U.S., Inc., No. 10-3154, 2015 WL 8764491

(E.D. Pa. Dec. 15, 2015) .cecesesssessserseessetesseeseerererstseesesseneresesenenenesneeteey 10, 11, 13
Shane Grp., Inc. v. Blue Cross Blue Shield, 825 F.3d 299 (6th Cir. 2016)... 15
Westra Constr., Inc. v. U.S. Fid. & Guar. Co., 546 F. Supp. 2d 194

(MLD. Pa. 2008)... .ssesesessesessseeseseseenescenesecetenencassnsscassnseseassnaenesenenensanensncenenenssees 8

STATUTES

Fed. R. Civ. B. 23 vceccccccscccscccsesscceesesecsersessecsscssecseessesseesessneesesennseaserseangs 7, 15, 16, 19
Fed. R. Civ. P. 23(€)...ceccescscesessesseesssevesssesecessessesesseseenensesacseeseaseaseesesseenseaenenseneneaags 10

~ii~

 
Case 3:14-cv-00591-MEM Document 194 Filed 10/11/18 Page 4 of 26

Fed. R. Civ. P. 24 cccccccccceccescessesscssessecseceececsesessesssensesnsssesseeseaessesessensessessesenenaeegeesgensgs 2
Fed. R. Cvi. P. 24(a)(2) crccececssssesssseseseseeeneeseenenersesesesssscsssensesenesansenanerssscnasesessesenens sages 7
Fed. R. Cvi. P. 24(D) w.cccccscseesssesseessesseessesrsasnerscessssnseessnsssessenesacsaraneresiaes 16, 17, 18
LR. 7.8(a) sescsscsesssecseseeneseescssssssesseseesesescassesscarersssonsnessanenseneananeneacnsaassseseasnneseanseesen tens 4

John C. Coffee, Jr., Class Action Accountability: Reconciling Exit, Voice, and
Loyalty in Representative Litigation, 100 Colum. L. Rev. 370 (2000) .....esseceeeees 15

~ i ~

 
Case 3:14-cv-00591-MEM Document 194 Filed 10/11/18 Page 5 of 26

Chesapeake Energy Corporation (“Chesapeake Energy”) respectfully submits
this Brief in Opposition to the Motion to Intervene filed by Scout Petroleum, LLC
and Scout Petroleum II, LP (collectively, the “Proposed Intervenors”). ECF No.
190.

I. INTRODUCTION

After four years of litigation—involving significant discovery, in-depth
analysis of highly complex legal and factual issues, consultations with and among
experts, and arm’s-length protracted negotiations among the parties with the
assistance of third-party mediators—the parties reached a settlement agreement that
they believe is “eminently fair, reasonable, and adequate, especially in light of the
risks of continued litigation.” See Mem. Supp. Pls.’ Unopposed Mot. for Prelim.
Approval of Class Action Settlement, Brown v. Access Midstream Partners, L.P.,
No. 14-0591, at 2 (M.D. Pa. Aug. 9, 2018), ECF No. 185 [hereinafter Pls.’s
Unopposed Mot. for Settlement]. The Proposed Intervenors have been aware of this
publicized litigation for years, but waited until this very last minute before seeking
to intervene. Their belated Motion to Intervene (“Motion”), in turn, does not attach
a pleading, or its equivalent, or provide notice of the claims they intend to pursue if
permitted to intervene. On this procedural defect alone, the Court should deny their
Motion.

Even if the Court considers the Motion on its merits, however, it fares no

 
Case 3:14-cv-00591-MEM Document 194 Filed 10/11/18 Page 6 of 26

better. The Proposed Intervenors have not raised a single legitimate basis for their
untimely Motion, and allowing them to intervene at this late hour would derail years
of effort and unduly prejudice the parties. For these key reasons, the Proposed
Intervenors cannot satisfy the Rule 24 requirements for intervention as of right or
for permissive intervention. Their Motion should be denied.
I. BACKGROUND

On March 12, 2014, the Proposed Intervenors filed a putative class arbitration
demand with the American Arbitration Association, alleging breach of contract
claims against Chesapeake Appalachia, L.L.C. (“Chesapeake Appalachia”), a
wholly-owned subsidiary of Chesapeake Energy. See Mem. Supp. Mot. to
Intervene, Brown v. Access Midstream Partners, L.P., No. 14-0591, Ex. 2 (M.D. Pa.
Sept. 27, 2018), ECF No. 191-2 [hereinafter PI’s Arb. Demand]. In the demand, the
Proposed Intervenors alleged that Chesapeake Appalachia had breached its leases
with them and with similarly situated lessors by purportedly underpaying the
royalties due pursuant to the leases. See id. J 2. Subsequent proceedings in federal
court made clear that the Proposed Intervenors could not pursue their arbitration
claims on a classwide basis. See Mem. Supp. Mot. to Intervene, Brown v. Access
Midstream Partners, L.P., No. 14-0591, at 6 (M.D. Pa. Sept. 27, 2018), ECF No.

191 [hereinafter PI’s Mem. ].

 
Case 3:14-cv-00591-MEM Document 194 Filed 10/11/18 Page 7 of 26

On March 28, 2014, and June 20, 2014, each of the named plaintiffs in these
actions filed their own complaints in the United States District Court for the Middle
District of Pennsylvania. See Brown v. Access Midstream Partners, L.P., No. 14-
0591 (M.D. Pa. Mar. 28, 2014), ECF No. 1; Suessenbach Family Ltd. P’ship v.
Access Midstream Partners, L.P., No. 14-1197 (M.D. Pa. June 20, 2014), ECF No.
1. Like the Proposed Intervenors’ arbitration claims, these plaintiffs’ claims were
based on alleged underpayments of royalties by Chesapeake Appalachia to its
lessors. According to the Proposed Intervenors, the Brown and Suessenbach
plaintiffs “chose to sue [Chesapeake Energy] and its alleged co-conspirator, and not
Chesapeake Appalachia (which is the actual lease owner and operator), because
Brown/Suessenbach wanted to avoid what ultimately happened to [the Proposed
Intervenors] when [they] tried to pursue class arbitration,” see PI’s Mem. at 6.

Since 2014, the Brown and Suessenbach plaintiffs have “vigorously litigated”
their claims. See Pls.’ Unopposed Mot. for Settlement at 3. That litigation has
involved significant fact and expert discovery, as well as “arm’s-length protracted
mediations and negotiations with [the] [d]efendants with the assistance of third-party
mediators, including Judge Edward N. Cahn (ret.) and renowned oil and gas
mediator John W. Perry, Jr.” See id. at2. As aresult of years of effort by the parties,
on August 9, 2018, the named Brown and Suessenbach plaintiffs filed their

Unopposed Motion for Preliminary Approval of Class Action Settlement, which

 
Case 3:14-cv-00591-MEM Document 194 Filed 10/11/18 Page 8 of 26

they describe as “an outstanding result for members of the Settlement Class.” See
id.

Nearly two months after this proposed settlement agreement was filed with
the Court, the Proposed Intervenors filed their Motion to Intervene, which does not
satisfy the standard for either intervention as of right or for permissive intervention.

Ht. ARGUMENT

A. The Proposed Intervenors Do Not Satisfy the Standard for Intervention
as of Right.

A party seeking to intervene as of right must satisfy four factors: (1) a timely
application; (2) a sufficient interest in the underlying litigation; (3) a threat that the
interest will be impaired or affected by disposition of the underlying action; and (4)
a showing that the existing parties to the action do not adequately represent the
prospective intervenor’s interests. Liberty Mut. Ins. Co. v. Treesdale, Inc., 419 F.3d
216, 220 (3d Cir. 2005). “The movant’s failure to establish any factor is fatal.”
Demchak Partners Ltd. P’ship v. Chesapeake Appalachia, LLC, No. 3:13-2289,
2014 WL 4955259, at *3 (M.D. Pa. Sep. 30, 2014) (Mannion, J.)' (citing Liberty
Mut. Ins. Co., 419 F.3d at 220). Thus, the Proposed Intervenors’ Motion to Intervene

as of right fails for three independent and distinct reasons: (1) the Motion is

 

! Pyrsuant to Middle District Local Rule 7.8(a), copies of the unpublished opinions
are reproduced in the attached Appendix.

4

 
Case 3:14-cv-00591-MEM Document 194 Filed 10/11/18 Page 9 of 26

untimely; (2) the Proposed Intervenors’ interests will not be impaired by disposition
of the underlying action; and (3) the named plaintiffs in Brown and Suessenbach
adequately represent the Proposed Intervenors’ interests.

First, the Proposed Intervenors have not filed a timely application. Courts
consider three factors in making a timeliness determination: “(1) How far the
proceedings have gone when the movant seeks to intervene, (2) [the] prejudice
which resultant delay might cause to other parties, and (3) the reason for the delay.”
In re Fine Paper Antitrust Litig., 695 F.2d 494, 500 Gd Cir. 1982) (alterations in
original) (citations omitted). In considering these factors, the Third Circuit denied
intervention in very similar circumstances in Choike v. Slippery Rock Univ. of
Pennsylvania of the State Sys. of Higher Educ., 297 F. App’x 138, 141 (d Cir.
2008). In Choike, a third party sought to intervene after the parties to the litigation
had reached a settlement and after that settlement was submitted to the district court
for approval. Id. The district court denied the intervention as untimely, finding it
“olf... significance [that] the parties [had] reached a [class action]
settlement . . . before [the prospective intervenor] sought to intervene.” Id. (quoting
district court) (internal quotation marks omitted). The district court reasoned that
intervention would derail the settlement and therefore prejudice the parties to the
litigation, and the Third Circuit affirmed. Jd. at 141-42 (finding it significant that

“the parties had reached a tentative settlement, which had been submitted to the

 
Case 3:14-cv-00591-MEM Document 194 Filed 10/11/18 Page 10 of 26

District Court for preliminary approval at the time [the prospective intervenors]
sought intervention” (citing Orange County v. Air Cal., 799 F.2d 535, 538 (9th Cir.
1986))).

In upholding the district court’s denial of intervention in Choike, the Third
Circuit cited with approval the Ninth Circuit’s reasoning in Orange County. There,
the City of Irvine, California sought to intervene after the parties had reached a
settlement agreement five years after the highly publicized litigation began. See
Orange County, 799 F.2d at 538. As the Ninth Circuit explained, “The district court
felt that to allow Irvine to intervene ‘at this late date’ would be the undoing of five
years of protracted litigation finally resolved by [a] Stipulated Judgment.” Id.
Agreeing with the district court, the Ninth Circuit concluded that “[c]learly, this
would prejudice the parties involved.” Jd. The court further explained that, under
these circumstances, the only way for the city “to prevail” would be to “convincingly
explain its delay in filing its motion to intervene,” which it had not done. Jd.
According to the court, the city waited to intervene until “the first time that [it]
realized that the end result of the protracted litigation would not be entirely to its
liking.” Id. The court found this reason for the delay insufficient, explaining that
“to protect itself against this eventuality, Irvine should have intervened sooner.” Id.

(footnote omitted).

 
Case 3:14-cv-00591-MEM Document 194 Filed 10/11/18 Page 11 of 26

The same result should follow here. Allowing the Proposed Intervenors to
intervene at this time would threaten to derail the class action settlement that the
parties have spent years working towards. Having waited to seek intervention only
after four years of protracted litigation, and well after they first learned of the
settlement agreement, the Proposed Intervenors’ attempt at late intervention should
be denied, just as intervention was denied in Demchak, Choike, and Orange County.

Second, even if their Motion were timely, which it is not, the Proposed
Intervenors have offered no evidence that their interest in the underlying litigation
will be impaired or affected by disposition of the underlying action. As this Court
has previously explained, with respect to “this third factor in the Rule 24(a)(2)
analysis, the inquiry is whether, absent intervention, the suit will foreclose the ability
of the proposed intervenors to protect their interests.” See Demchak Partners Ltd.
P’ship, 2014 WL 4955295, at *3. “In deciding this factor, courts look to, among
other things, whether there are other proceedings and fora in which the proposed
intervenors can protect their interests.” Jd.

As members of the class, the Proposed Intervenors’ interests are, in fact,
protected through multiple mechanisms: (1) they can accept the benefits of the
settlement; (2) they can object according to the orderly process envisioned by Rule
23 of the Federal Rules of Civil Procedure; or (3) they can opt-out and continue to

pursue an alternative remedy through the arbitration proceeding that they have

 
Case 3:14-cv-00591-MEM Document 194 Filed 10/11/18 Page 12 of 26

already initiated. Thus, as was the case in Demchak, the fact that the Proposed
Intervenors here “can opt out of the settlement class and reserve all of their rights to
proceed with arbitration” “is fatal to their motion to intervene.” See id. at *4
(emphasis added). Accordingly, their Motion should be denied. See id. at *4
(“Because the court finds that the proposed intervenors can protect their interests by
means other than intervention, the proposed intervenors have not established the
third factor for intervention as a matter of right. As the proposed intervenors’ failure
on [this] factor is fatal to their motion to intervene as a matter of right, the court
need not consider the final factor.” (emphasis added)).’

Third, there is no evidence that “the existing parties to the action do not
adequately represent the prospective intervenor’s interests.” Liberty Mut. Ins. Co.,
419 F.3d at 220. As the Proposed Intervenors expressly recognize, “when a party
seeking intervention has the same ultimate objective as a party to the suit, a
presumption arises that its interests are adequately represented.” Westra Constr.,
Inc. v. U.S. Fid. & Guar. Co., 546 F. Supp. 2d 194, 202 (M.D. Pa. 2008) (citation
omitted); see also PI’s Mem. at 15 (acknowledging presumption of adequate

representation).

 

2 The Proposed Intervenors are well aware that they can fully protect the interests
they set forth in their Motion by opting out of the settlement agreement. See
Motion at 8 n.7 (recognizing that only those “Settlement Class Members who do
not opt out will be” releasing certain claims (emphasis added)).

8

 
Case 3:14-cv-00591-MEM Document 194 Filed 10/11/18 Page 13 of 26

Here, the Proposed Intervenors and the plaintiffs have the same ultimate
objective—both seek to recover royalties that they allege Chesapeake Appalachia
underpaid to them. See PI’s Mem. at 15-16 (discussing claims to recover allegedly
underpaid royalties). The Proposed Intervenors seek to avoid this fact by suggesting,
in conclusory fashion, that their interests are “starkly divergent” from those of the
named plaintiffs simply because they have chosen to pursue a different legal theory
to arrive at the same ultimate goal. See id. at 15-16. However, as the Proposed
Intervenors explain, both they and the named plaintiffs “sought to represent other
similarly situated royalty owners” in an action to recover allegedly unpaid royalties.
See id. at 6. Indeed, according to the Proposed Intervenors, the plaintiffs here
employed a different legal strategy to seek the same objective that had evaded the
Proposed Intervenors in their own attempt to assert classwide arbitration.

Thus, far from presenting evidence to overcome the presumption of adequate
representation, the Proposed Intervenors have, in fact, demonstrated that the named
plaintiffs share the Proposed Intervenors’ ultimate objective and have simply chosen
to pursue a different legal theory and procedural path to achieve that objective. In
other words, the Proposed Intervenors have presented evidence that their interests
are aligned with and well protected by the named plaintiffs. It follows that their

Motion should be denied.

 
Case 3:14-cv-00591-MEM Document 194 Filed 10/11/18 Page 14 of 26

B. The Proposed Intervenors’ Substantive Attack on the Proposed
Settlement is Inapposite and Does Not Save Their Motion for
Intervention as of Right.

In the section of their brief devoted to arguing that they are entitled to
intervention as of right, the Proposed Intervernors cursorily address their purported
right to intervention and instead devote the bulk of their argument to attacking the
fairness of the proposed settlement agreement. As class members, the Proposed
Intervenors are entitled to opt out or to raise objections to the settlement agreement,
but such objections are properly raised pursuant to the process set forth in Rule 23(e)
of the Federal Rules of Civil Procedure and have no bearing on the present Motion
to Intervene. Moreover, even if it were appropriate to consider these objections at
this juncture, they are wholly without merit.

First, the Proposed Intervenors argue that the settlement agreement’s “release
is overly broad and violates the ‘identical factual predicate’ doctrine applied to class
action settlements in this circuit.” See PI’s Mem. at 16. In support of their position,
the Proposed Intervenors rely on Scott v. Bimbo Bakeries U.S., Inc., No. 10-3154,
2015 WL 8764491 (E.D. Pa. Dec. 15, 2015). Scott, however, is inapposite to the
issue of intervention.

In Scott, the court did not entertain a motion to intervene; rather, the question

before the court was whether the Scott defendant could rely on the release in an

approved class action settlement to bar a later-filed breach of contract claim brought

10

 
Case 3:14-cv-00591-MEM Document 194 Filed 10/11/18 Page 15 of 26

by an individual who had opted into the class. See id. at *3. As the court explained,
“It is settled law within this Circuit that ‘a judgment pursuant to a class settlement
can bar later claims based on the allegations underlying the claims in the settled class
action.” Id. at *3 (quoting In re Prudential Ins. Co. of Am. Sales Practice Litig.,
261 F.3d 355, 366 (3d Cir. 2001)). “[T]he Third Circuit has stated that, in
determining whether an individual class plaintiffs subsequent claims are barred, the
‘key inquiry is whether the factual predicate for future claims is identical to the
factual predicate underlying the settlement agreement.” Jd. at *3 (quoting Freeman
y. MML Bay State Life Ins. Co., 445 F. App’x 577, 579 (3d Cir. 2011)) (additional
citation omitted).

Applying this “identical factual predicate” doctrine, the court determined that
the subsequent breach of contract claim was not barred by the settlement release
because “[t]he events giving rise to the allegations in Scott were completely separate
and distinct from those in [the later-filed breach of contract case].” Id. at *5. More
specifically, the settlement agreement stemmed from a case involving allegations
that the defendant “exerted the type of control typically found in an employer-
employee relationship, while neglecting to compensate Class Plaintiffs accordingly
under the FLSA.” Jd. at *5. By contrast, the later-filed breach of contract claim
alleged that the “[d]efendants acted in bad faith when they forced [the plaintiff] to

lower his sale price for his distribution route, and then improperly exercised their

11

 
Case 3:14-cv-00591-MEM Document 194 Filed 10/11/18 Page 16 of 26

right of first refusal to obtain the rights to the route at a significantly discounted
price.” Jd. Because “[nJone of [the plaintiffs] factual allegations [had] anything to
do with his status as an employee, the number of hours he worked for [the
defendant], his rate of pay, his ability to sell competing products, or his adherence
to certain unwritten policies imposed by [the defendant’s] management,” his claims
did not have the identical factual predicate of the claims in the settlement agreement
and were, therefore, not barred by the release. See id. at *5.

By contrast, in the present case, the claims raised by the named plaintiffs have
the identical factual predicate as the Proposed Intervenors’ breach of contract claim,
namely that Chesapeake Appalachia allegedly underpaid royalties to lessors. It is
irrelevant that the named plaintiffs and the Proposed Intervenors have chosen to
pursue different legal theories to recover these allegedly underpaid royalties. The
events giving rise to their claims—i.e., the alleged underpayment of royalties by
Chesapeake Appalachia—are identical.

Second, the Proposed Intervenors argue that Chesapeake Energy Corporation
“should not be permitted to achieve a class settlement including the release of Form
Lease royalty owners’ claims against Chesapeake Appalachia, when Chesapeake
Appalachia has consistently maintained, and prevailed, that those very claims cannot
be adjudicated on a class basis.” See PI’s Mem. at 19-20. That argument is meritless

on its face. Indeed, the very decision upon which the Proposed Intervenors rely so

12

 
Case 3:14-cv-00591-MEM Document 194 Filed 10/11/18 Page 17 of 26

heavily in their Motion—Scott—shows that this argument contradicts established
law in the Third Circuit.

In Scott, after noting that “[i]t is settled law within this Circuit that a judgment
pursuant to a class settlement can bar later claims based on the allegations underlying
the claims in the settled class action,” the court went on to explain that “[t]his is true
even though the precluded claim was not presented, and could not have been
presented, in the class action itself.” 2015 WL 8764491, at *3 (emphasis added)
(quoting In re Prudential Ins. Co. of Am. Sales Practice Litig., 261 F.3d at 366)
(internal quotation marks omitted). Indeed, “Parties often reach broad settlement
agreements encompassing claims not presented in the complaint in order to achieve
comprehensive settlement of class actions, particularly when a defendant’s ability to
limit [its] future liability is an important factor in [its] willingness to settle.” Id.
(quoting In re Literary Works in Elec. Databases Copyright Litig., 654 F.3d 242,
247-48 (2d Cir. 2011)) (alterations in original). Thus, contrary to the Proposed
Intervenors’ assertion that releasing claims that could not be presented in the class
action is somehow unreasonable or “abuses the judicial process and warrants judicial
estoppel,” see PI’s Mem. at 20, such a release is entirely consistent with established
Third Circuit law and an important function of the settlement process.

Third, the Proposed Intervenors make conclusory allegations that the named

plaintiffs have made “patently incorrect” statements and have “disregard[ed]” the

13

 
Case 3:14-cv-00591-MEM Document 194 Filed 10/11/18 Page 18 of 26

Proposed Intervenors’ “breach of contract and related equitable claims.” See PI’s
Mem. at 17-19. The Proposed Intervenors’ own Motion squarely contradicts these
assertions. For example, according to the Proposed Intervenors, it is a “patently
incorrect” “statement that ‘[w]ith respect to past deductions, it is undisputed that
Chesapeake is entitled under the Class Members’ leases to deduct Post-Production
Costs.” See PI’s Mem. at 17-18 (quoting ECF No. 136 at 21). In the same brief,
however, the Proposed Intervenors state that “the Form Leases’ plain language only
allows deductions for four types of [Post-Production] costs.” See id. at 5. Thus,
despite their later suggestions that they dispute the assertion, the Proposed
Intervenors, in fact, agree that Chesapeake is entitled to deduct certain Post-
Production Costs.

Additionally, the Proposed Intervenors claim that Chesapeake “attempt[s] to
ignore [the Proposed Intervenors”] contract claims” and that their “disregard” of
these claims “raises the question of whether [the named plaintiffs] considered the
value of these claims when arriving at the $7.75 million settlement amount.” See
PI’s Mem. at 18-19. Once again, the Proposed Intervenors’ own brief plainly
contradicts these assertions. Indeed, the Proposed Intervenors explain that the
named plaintiffs specifically “chose to sue [Chesapeake Energy Corporation] and its
alleged co-conspirator . . . because [they] wanted to avoid what ultimately happened

to [the Proposed Intervenors] when [they] tried to pursue class arbitration.” See PI’s

14

 
Case 3:14-cv-00591-MEM Document 194 Filed 10/11/18 Page 19 of 26

Mem. at 6. Thus, according to the Proposed Intervenors’ own brief, far from
ignoring the Proposed Intervenors’ claims, the named plaintiffs were so acutely
aware of the claims that they allegedly devised their entire litigation strategy around
them.

Finally, the Proposed Intervenors seem to suggest that “class members cannot
make an informed decision as to whether to stay in or opt-out of the class” unless
the proposed settlement agreement explicitly states that “a successful arbitration
with respect to a Form Lease would yield recovery of 100%, plus interest, of the
wrongful ‘gathering’ and ‘compression’ deductions, while the proposed settlement
yields recovery of only 8% of such deductions.” See PI’s Mem. at 18 (citation
omitted). Nothing in Rule 23 would require this specific language, and neither the
law review article, nor the Sixth Circuit case cited by the Proposed Intervenors for
this proposition suggests otherwise. See generally Fed. R. Civ. P. 23; Shane Grp.,
Inc. v. Blue Cross Blue Shield, 825 F.3d 299, 302 (6th Cir. 2016); John C. Coffee,
Jr., Class Action Accountability: Reconciling Exit, Voice, and Loyalty in
Representative Litigation, 100 Colum. L. Rev. 370 (2000). Indeed, the Settlement
Notice will ensure class members can make an informed decision by, among other
things, “prominently notify[ing] Settlement Class Members that they must opt out
in order to pursue separately any Settled Claims.” See Pls.’s Unopposed Mot. for

Settlement at 9. Such notice is consistent with the requirements of Rule 23, which

15

 
Case 3:14-cv-00591-MEM Document 194 Filed 10/11/18 Page 20 of 26

is satisfied where notice of the settlement is provided “in a reasonable manner to all
class members who would be bound by the proposal.” Fed. R. Civ. P. 23. By
contrast, what the Proposed Intervenors seem to demand—that the Settlement Notice
predict and describe every potential claim and every potential outcome that class
members may forego by accepting the terms of the settlement agreement—would be
impossible, let alone unreasonable.

In sum, none of the red-herring arguments raised by the Proposed Intervenors
saves its Motion to Intervene as of right. Furthermore, for all of the foregoing
reasons, even if these challenges were raised through the appropriate Rule 23
process, each of them is without merit.

C. The Proposed Intervenors Do Not Satisfy the Standard for Permissive
Intervention.

The Proposed Intervenors have also failed to meet the standard for permissive
intervention. “[P]ursuant to Fed. R. Civ. P. 24(b), a person or an entity, who is not
a named party in an action, may seek to intervene in the interested litigation.”
Demchak Partners Ltd. P’ship, 2014 WL 4955259, at *4 (citing Pa. Prison Soc’y v.
Cortes, 622 F.3d 215, 232 (3d Cir. 2010)). “[F]or permissive intervention, a
proposed intervenor must show that: (1) its motion is timely; (2) it has questions of
law or fact in common with the pending action; and (3) intervention will not cause
undue delay or prejudice for the original parties.” Id. “Ifa third party can satisfy

all of these requirements, the court may, in its discretion, grant that third party

16

 
Case 3:14-cv-00591-MEM Document 194 Filed 10/11/18 Page 21 of 26

permissive intervention.” Jd. (emphasis added). However, “Telven where the
requirements of Rule 24(b) are met .. . , the court is given the ultimate discretion as
to whether to allow permissive intervention.” Id.

In the present actions, the Proposed Intervenors have failed to satisfy the three
requirements of Rule 24(b), such that the Court need not even reach the discretionary
question. Specifically, as discussed at length above, the Proposed Intervenors’
Motion is untimely, and intervention would cause undue delay and prejudice for the
original parties.? Accordingly, the Motion should be denied.

Indeed, this Court has previously denied permissive intervention under similar
circumstances. See id. at *4-5. In Demchak, the proposed intervenors sought
permissive intervention approximately one year after the named plaintiffs “began
discussing claims related to their leases with Chesapeake” and approximately two
weeks after the parties had reached a settlement agreement. See id. at *4. The Court
found it significant that, if it granted the proposed intervenors’ motion, “the named
plaintiffs would be subject to a delay of an unknown period of time when they [had]

determined that they [were] ready to resolve their claims now.” Jd. at *4. The Court

 

3 Notably, in seeking intervention as of right, the Proposed Intevenors argue at
length that their claims are “materially different” and are not based on the same
underlying facts or questions or law. See Motion at 16-17. Yet, they also argue
that they are entitled to permissive intervention, which requires showing that their
claims have common questions of law or fact as those of the named parties. These
positions are contradictory and cannot be reconciled—the Proposed Intervenors
cannot have it both ways. On this basis alone, their Motion should be denied.

17

 
Case 3:14-cv-00591-MEM Document 194 Filed 10/11/18 Page 22 of 26

further explained that “[a]llowing the proposed intervenors to enter the action at this
stage would add unnecessary complexities that would cause undue delay in the
resolution of this case.” Id. Additionally, the Court noted that “[a]ny substantive
challenges raised by the intervenors [could] be addressed .. . as objections to the
settlement,” and that “the proposed intervenors [were] free to opt-out of the class
settlement and continue and/or proceed with arbitration.” /d. (citation omitted).
Accordingly, the Court denied the motion, concluding that granting it “would
certainly prejudice the adjudication of the rights of the original parties.” Jd. at *4
(“[B]ecause any attempt by the [proposed intervenors] to intervene would only cause
delay in the instant proceedings and prejudice the original parties, their motion for
permissive intervention pursuant to Rule 24(b) will be denied.”).

The same result is even more appropriate here. Unlike the motion at issue in
Demchak, which the parties agreed was timely, the Motion here is untimely. For
that reason alone, the Motion should be denied. And, even if the Motion were timely,
it would still warrant denial for all of the reasons that denial was appropriate in
Demchak. Here, the Proposed Intervenors filed their Motion almost two months—

rather than mere weeks—atfter the parties filed a settlement agreement. Furthermore,

that settlement agreement followed four years of protracted litigation in which each

party was represented by highly experienced counsel. As was the case in Demchak,

“la]llowing the [P]roposed [[]ntervenors to enter the action at this stage would add

18

 
Case 3:14-cv-00591-MEM Document 194 Filed 10/11/18 Page 23 of 26

unnecessary complexities that would cause undue delay in the resolution of this
case” and “would certainly prejudice the adjudication of the rights of the original
parties.” See id. at *4. Moreover, just as in Demchak, the Proposed Intervenors here
may raise any objections to the settlement through the process anticipated by Rule
23, or they may opt out of the class and pursue an alternative remedy through
arbitration, which they have already begun. In short, their Motion should be denied.
IV. CONCLUSION
For all of the foregoing reasons, Chesapeake Energy respectfully requests that

this Court deny the Proposed Intervenors’ Motion in its entirety.

19

 
Case 3:14-cv-00591-MEM Document 194 Filed 10/11/18 Page 24 of 26

Dated: October 11, 2018

Respectfully submitted,

/s/ Daniel T. Brier

Daniel T. Brier

Myers, Brier & Kelly LLP
425 Spruce St. Suite 200
Scranton, PA 18501

Tel: (570) 342-6100

Fax: (570) 342-6147

Seamus C. Duffy (pro hac vice)
Kathryn E. Deal (pro hac vice)

Akin Gump Strauss Hauer & Feld LLP
Two Commerce Square

2001 Market St., Suite 4100
Philadelphia, PA 19103

Tel: (215) 965-1200

Fax: (215) 965-1210
sduffy@akingump.com
kdeal@akingump.com

Daniel Donovan (pro hac vice)
Peter A. Farrell (pro hac vice)
Ragan Naresh (pro hac vice)
Kirkland & Ellis LLP

655 Fifteenth Street, NW
Washington, DC 20005

Tel: (202) 879-5000

Fax: (202) 879-5200 ~

Attorneys for Defendant
Chesapeake Energy Corporation

20

 
Case 3:14-cv-00591-MEM Document 194 Filed 10/11/18 Page 25 of 26

CERTIFICATE OF COMPLIANCE
WITH MIDDLE DISTRICT LOCAL RULE 7.8(b)(3)

I, Daniel T. Brier, hereby certify that the foregoing Response in Opposition

to Motion to Intervene is in compliance with Middle District Local Rule 7.8(b)(3).

The brief contains 4448 words as computed by Microsoft Office Word.

/s/ Daniel T. Brier

Date: October 11, 2018

 
“

Case 3:14-cv-00591-MEM Document 194 Filed 10/11/18 Page 26 of 26

 

CERTIFICATE OF SERVICE
I, Daniel T. Brier, hereby certify that on this day I caused a true and correct
copy of the foregoing Brief in Opposition to Motion to Intervene to be served upon

counsel of record by the Court’s ECF system.

Dated: October 11, 2018 /s/ Daniel T. Brier
Daniel T. Brier
